122 S.E.2d 724 (1961)
255 N.C. 724
Rosa Ella D. WHITTINGTON, Employee, Plaintiff,
v.
A. J. SCHNIERSON & SONS, INC., Employer, and Employers Mutual Liability Insurance Company of Wisconsin, Carrier, Defendants.
No. 531.
Supreme Court of North Carolina.
November 22, 1961.
Ottway Burton and Linwood T. Peoples, Asheboro, for plaintiff.
Walser & Brinkley, Lexington, and Charles H. McGirt, for defendants.
PER CURIAM.
It has been repeatedly declared by this Court that an injury sustained by an employee *725 while going to or from work does not arise in the course of his employment and is not compensable unless the employer is under a contractual duty to transport employee or furnishes the means of transportation as an incident of the contract of employment. Smith v. City of Gastonia, 216 N.C. 517, 5 S.E.2d 540; Lassiter v. Carolina Telephone & Telegraph Co., 215 N.C. 227, 1 S.E.2d 542; Dependents of Phifer v. Foremost Dairy, 200 N.C. 65, 156 S.E. 147.
The judgment of the court below is
Affirmed.